Citation Nr: 0210403	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  99-10 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating greater than 10 percent for status 
post repair, right quadriceps muscle tendon tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1981, from September 1981 to September 1985, from 
December 1987 to May 1990, and from January 1991 to May 1991.

The issue on appeal arises from a June 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boston, Massachusetts, by which service connection 
for status post repair, right quadriceps muscle tendon tear 
was granted and a 10 percent rating was assigned, effective 
from February 6, 1998.  

The Board of Veterans' Appeals (Board) remanded the case in 
September 2000 for further development of the record.  While 
the case was on remand, the RO granted service connection for 
right knee arthritis and for a scar of the right leg.  A 10 
percent evaluation was assigned for right knee arthritis, 
effective from February 6, 1998, while a noncompensable 
evaluation was assigned for a scar of the right leg, also 
effective from February 6, 1998.  The RO determined that 
these disabilities were associated with repair of the 
veteran's right quadriceps tendon.  The development requested 
on remand was completed to the extent feasible, and the case 
was returned to the Board for continuation of appellate 
review.


FINDING OF FACT

Status post repair, right quadriceps muscle tendon tear is 
manifested primarily by minimal loss of muscle girth and by 
minimal atrophy of affected muscles and by minimal loss of 
motor power; the disability is productive of no more than 
moderate impairment.  




CONCLUSION OF LAW

A rating in excess of 10 percent for status post repair, 
right quadriceps muscle tendon tear is not warranted.  38 
U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 4.56, 4.73, Diagnostic 
Code 5314 (2001), 66 Fed. Reg. 45,620 (August 29, 2001) (to 
be codified at sections including 38 C.F.R. §§ 3.102, 3.159 
and 3.326).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service medical records disclose that the veteran sustained a 
rupture of the right quadriceps tendon in a motor vehicle 
accident in early October 1989.  He underwent surgical repair 
of the tendon rupture several days after the accident.  The 
postoperative course was uncomplicated, and he was discharged 
from the hospital in mid-October 1989.  He was placed in a 
cast and later in a range of motion brace.  Physical therapy 
was provided.  An April 1990 treatment entry shows that the 
right knee had good quadriceps strength.  The assessment was 
that the injury had healed, and the veteran was found fit for 
full duty.

Of record are VA outpatient reports, dated from June 1997 to 
February 1998.  On June 2, 1997, x-ray examination of the 
right knee was interpreted as showing osteoarthritis; no 
acute fracture or dislocation was seen; there was no joint 
effusion.  A treatment entry of June 13, 1997 indicates that 
the veteran gave a history of right anterior cruciate 
ligament injury in 1989.  He reported weakness and pain in 
the right knee of two years duration.  It was found that he 
was ambulatory without a cane and not in acute distress.  
There was an operative scar on the right knee.  The knee had 
full range of motion.  The drawer sign was slightly positive.  
There was weakness of the right quadriceps, with quadriceps 
strength graded as 4/5.  The knee exhibited no signs of 
inflammation.  The assessment was status post right anterior 
cruciate ligament injury with right quadriceps weakness; 
possible degenerative joint disease of the right knee.  
Physical therapy was recommended.  On June 30, 1997, it was 
noted that the veteran had been discharged from physical 
therapy due to goals met.

The veteran was afforded a VA orthopedic examination in May 
1998.  It was noted that he had sustained a rupture of the 
right quadriceps tendon in a motor vehicle accident in 1989.  
He remarked that, since the injury, he had developed chronic 
right knee pain with radiation of the pain down the right 
side of the tibia and into the lateral aspect of the right 
foot.  The veteran took Motrin and Tylenol for the pain.  He 
required a cane, more to steady himself than because of bone 
or joint pain.  He worked as a security guard; he indicated 
that he worked a long shift and that he had joint pain at the 
end of the shift.  

Clinical inspection revealed no bony deformities of the right 
or left knee.  No varus or valgus angulation was detected.  
There was no soft tissue swelling of the joint or joint fluid 
accumulation.  There was no anterior, posterior or lateral 
instability and no tenderness on palpation of the medial or 
lateral joint lines on patella compression.  Flexion of the 
knee was to 120 degrees bilaterally and extension was to zero 
degrees bilaterally.  There was a 9-inch, well healed 
anterior scar over the anterior aspect of the right knee 
which represented the repair of the quadriceps tendon 
rupture.  The diagnoses were status post right quadriceps 
muscle tendon tear 1989 and osteoarthritis of the right knee, 
symptomatic, of the medial, lateral and patellofemoral 
joints, by x-ray in 1997.

On VA orthopedic examination in September 1999, the veteran 
provided his recollection that the inservice right knee 
injury required reconstruction of an anterior cruciate 
ligament tear.  He was left with thigh weakness for which he 
used a cane.  He used the cane especially when climbing and 
descending stairs.  Clinical inspection disclosed that gait 
was normal and posture was erect.  There was a 7 1/2 inch 
surgical scar over the anterior surface of the right knee.  
It was well healed.  There was no anterior or posterior 
instability of the knee.  No bony deformities were detected.  
The circumference of the right thigh, four inches above the 
superior border of the patella, was 19 1/2 inches, and on the 
left was 19 inches.  The diagnosis was status post right knee 
ligament reconstruction with post repair quadriceps muscle 
weakness.

Pursuant to the Board's September 2000 remand, the RO sent 
the veteran a letter in October 2000 requesting him to 
provide additional information in support of his claim for an 
increased evaluation for his right knee disability.  The 
veteran was asked, among other things, to provide records 
from private medical providers who had treated him since 
February 1989 for a right knee disability; alternatively, the 
veteran was asked to authorize the RO to make attempts to 
contact the private treatment providers.  A response to the 
RO's request was not forthcoming.

Of record are VA outpatient reports, dated from June 1997 to 
September 2000.  They reflect the veteran's complaints of 
right knee pain and weakness.  The veteran was provided 
physical therapy for his right knee disability.  When he was 
evaluated by the neurology service in April 1998, he reported 
right knee soreness, with radiation of pain to the right leg 
and to both feet.  He had no other neurologic complaints.  
Clinical inspection showed that coordination was normal.  The 
veteran walked with a limp and the shoe was worn abnormally.  
The examiner stated that he could not detect a neuropathy or 
other neurologic explanation for the veteran's complaints.  
The assessment was that some unspecified disorder of the 
right knee was to blame for the veteran's right leg problem, 
while some unspecified disorder of the feet was responsible 
for his foot pain.  

A January 1999 VA clinic treatment entry discloses that the 
veteran's right leg exhibited no swelling; the knee was 
stable; straight leg raising was within normal limits.  In 
February 1999, the veteran identified functional limitations 
of the right knee as follows:  decreased distance ambulation, 
decreased ability to descend/ascend stairs, difficulty 
climbing up and down ladders.  The veteran indicated that he 
worked at a university where he cleaned up laboratories-this 
job required climbing up short ladders of three to four rungs 
to clean the tops of incubators.  He also worked for a car 
rental agency where he was on his feet.  It was found that 
the veteran had intact sensation to light touch, except along 
the quadriceps tendon repair scar.  Posture was within normal 
limits.  The veteran ambulated into the clinic using a cane.  
He reported that he did not use his cane at work or at home, 
but used it with prolonged walks or when he rode.  Lower 
extremity girth measurements (cm) were as follows:  10 cm 
above the patella-right 40, left 42; 5 cm above the 
patella-right 36, left 38; at mid-patella-right 36, left 
38; 5 cm below the patella-right 33, left 34.  Strength of 
right hip flexion was graded as 4/5, while strength of right 
knee flexion and extension was graded as 4-/5.  

On evaluation at a VA clinic on June 11, 1999, it was found 
that the veteran was fully ambulatory and not in distress.  
The right knee had full range of motion.  There were no signs 
of inflammation of the right knee and the knee showed no 
instability.  The veteran had some weakness of the right 
quadriceps, with 4/5 strength.  There was no muscle atrophy 
of the right quadriceps.  The assessments included 
osteoarthritis of the right knee with weakness of the right 
quadriceps.  On June 28, 1999, the veteran complained of 
right anterior thigh pain and rated pain as 3-4/10; pain was 
described as intermittent.  Strength testing of lower 
extremity muscle groups showed the following:  hip flexion-
right 4-, left 4+; quadriceps-right 4-, left 5.  With 
respect to gait, it was observed that the veteran walked to 
the clinic without an assitive device; he limped secondary to 
tight muscles of the right leg.

A June 12, 2000 VA outpatient treatment entry reveals that 
the veteran's right leg muscle strength was graded as 4+/5, 
when compared to the left leg at 5/5.  Gait was normal.  On 
June 21, 2000, knee flexion was graded as 3+/5 on the right, 
and 5/5 on the left; hip flexion was graded as 5/5 on the 
right and left.  A September 2000 treatment entry indicates 
that the veteran had been discharged from physical therapy 
because of "no shows" for scheduled appointments.

A VA orthopedic examination was performed in October 2000.  
The examiner noted that there was some confusion in the 
record about whether the veteran had undergone a right 
anterior cruciate ligament reconstruction or a repair of a 
right quadriceps tendon.  It was the examiner's conclusion 
that surgery was confined to repair of the quadriceps muscle.  
The veteran complained of pain, particularly involving the 
lateral side of the right knee and radiating upwards.  His 
knee was weak and painful at times, primarily with cold 
weather.  He had difficulty kneeling, bending and stooping.  
He had difficulty walking up and down stairs due to some 
apparent weakness of his right leg; he used a cane if he 
walked up and down stairs repeatedly.  

Clinical inspection revealed that the veteran walked without 
a limp and was not using a cane on the day of the 
examination.  There was a 7-inch scar extending from the 
distal pole of the right patella proximally.  The quadriceps 
tendon was intact.  The circumference of the right thigh and 
knee were equal to the circumference of the left thigh and 
knee.  Range of motion of the right knee was slightly limited 
as compared to the left knee, the left knee being 130 degrees 
and the right being 110 degrees.  The ligaments were stable.  

X-ray examination of the right knee showed marked medial 
compartment joint space narrowing with some spurring of the 
intercondylar eminences.  There was marked irregularity of 
the superior and inferior aspects of the patella with 
calcification in the quadriceps tendon and in the patellar 
region.  The patellofemoral joint itself was unremarkable.  
There was no evidence of joint effusion.  The orthopedist 
concluded that the veteran's right knee arthritis was 
attributable to military service.  Further, the examiner 
noted that the quadriceps muscle seemed to have been repaired 
reasonably well.  The veteran complained of some weakness 
affecting the quadriceps, but the examiner could not detect 
weakness.  The surgical scar was not tender.  Pain 
significantly limited function of the knee during flare-ups 
and when the knee was used repeatedly over a period of time; 
however, the veteran noted that he did not miss much time 
from work because of flare-ups of knee pain, perhaps one to 
two days per year.  

II.  Analysis

On November 9, 2000, the President approved the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, which made several amendments to the law 
governing VA claims.  Among other things, this law eliminated 
the concept of a well-grounded claim and redefined the 
obligations of VA with respect to its duty-to-assist 
obligation.  It revised section 5103 to impose on VA, upon 
receipt of a complete or substantially complete application, 
a duty to notify the claimant of any information, and any 
medical or lay evidence, not already submitted that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West Supp. 2001).  The VCAA also provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his claim, and provide a medical 
examination when such an examination is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (a)(1), (d) (West 
Supp. 2001).  See also the implementing regulations at 
66 Fed. Reg. 45,620 (August 29, 2001) (to be codified at 
sections including 38 C.F.R. §§ 3.102, 3.159 and 3.326).

As the appellant's claim was pending when the new Act and 
regulations pertaining to the VA's duty to assist were 
revised, he is entitled to the version of the applicable 
criteria most favorable to him.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board has considered both the old law 
and regulations pertaining to the VA's duty to assist, and 
the VCAA and the revised regulations and finds that the VCAA 
and the revised regulations are more favorable to the 
appellant as these expand the duty to assist.  Therefore, 
they will be applied in this case.  Karnas, supra.

It is the Board's conclusion that the new law and regulations 
do not preclude the Board from proceeding to an adjudication 
of the appellant's claim.  This is so because the 
requirements of the new law and regulations have already been 
satisfied.  By the statement of the case and supplemental 
statement of the case furnished the appellant, the RO has 
notified him of the information and evidence necessary to 
substantiate his claim.  The Board's Remand decision 
specified the information to be provided the veteran and the 
information that the VA would obtain.  Pertinent post-service 
medical records have been associated with the record to the 
extent feasible, and the appellant has undergone examination 
in connection with the claim on appeal.  In this regard, the 
RO, pursuant to the Board's September 2000 remand, contacted 
the veteran, but received no response to a request for 
information about any treatment from private medical 
providers.  

There is no indication that additional evidence exists and 
can be obtained on the issue here in question.  Adjudication 
of this appeal, without referral to the RO for initial 
consideration under the new law and regulations, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities 
and the criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2001).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001).

Evaluation of muscle disabilities.

    (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, evidence establishes that the muscle damage is 
minimal.
    (b) A through-and-through injury with muscle damage shall 
be evaluated as no less than a moderate injury for each group 
of muscles damaged.
    (c) For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.
    (d) Under diagnostic codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

    (1) Slight disability of muscles--(i) Type of injury.  
Simple wound of muscle without debridement or infection.
    (ii) History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.
    (iii) Objective findings.  Minimal scar.  No evidence of 
fascial defect, atrophy, or impaired tonus.  No impairment of 
function or metallic fragments retained in muscle tissue.
    (2) Moderate disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.
    (ii) History and complaint.  Service department record or 
other evidence of in-service treatment for the wound.  Record 
of consistent complaint of one or more of the cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.
    (iii) Objective findings.  Entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Some loss of deep fascia or muscle 
substance or impairment of muscle tonus and loss of power or 
lowered threshold of fatigue when compared to the sound side.
    (3) Moderately severe disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low-velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.
    (iii) Objective findings.  Entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups. Indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. 
    (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high-
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.
    (ii) History and complaint.  Service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.
    (iii) Objective findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle disability:
    (A) X-ray evidence of minute multiple scattered foreign 
bodies indicating intermuscular trauma and explosive effect 
of the missile.
    (B) Adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle.
    (C) Diminished muscle excitability to pulsed electrical 
current in 
electrodiagnostic tests.
    (D) Visible or measurable atrophy.
    (E) Adaptive contraction of an opposing group of muscles.
    (F) Atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle.
    

(G) Induration or atrophy of an entire muscle following 
simple piercing by a projectile.

38 C.F.R. § 4.56 (2001).

A noncompensable rating is warranted for slight impairment of 
Muscle Group XIV.  A 10 percent rating is warranted for 
moderate impairment.  A 30 percent rating is warranted for 
moderately severe impairment.  A 40 percent rating is 
warranted for severe impairment.  Function: Extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 
Anterior thigh group: (1) Sartorius; (2) rectus femoris; (3) 
vastus externus; (4) vastus intermedius; (5) vastus internus; 
(6)  tensor vaginae femoris.  38 C.F.R. § 4.73, Code 5314 
(2001).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for disability from a 
right quadriceps muscle tendon rupture, the Board must 
evaluate the relevant evidence since the effective date of 
the award; it may assign separate ratings for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Service medical records, which describe the nature of an 
injury to right leg sustained in motor vehicle accident in 
service, demonstrate that the veteran sustained a rupture of 
the right quadriceps tendon.  There was no documented damage 
to knee ligaments.  Thus, although a VA examiner later 
recorded the veteran's recollection of having undergone a 
right knee anterior cruciate ligament repair for damage to 
the knee ligament, that recollection is not supported by the 
record.

A review of the record discloses that the veteran required a 
period of physical therapy for several months following 
surgery to repair a rupture to the quadriceps tendon.  
However, he did not require prolonged hospitalization 
following the surgical repair of the quadriceps tendon.  
Postservice examinations have demonstrated only minimal 
atrophy of affected quadriceps muscles, as evidenced by 
measurements contrasting the circumference of the right thigh 
and left thigh.  In fact, the most recent VA orthopedic 
examination in October 2000, for purposes of evaluating the 
veteran's right lower extremity disability, showed no 
apparent right thigh muscle atrophy, as circumferential 
measurements of the right thigh and left thigh were equal.  
Further, other medical evidence demonstrates only minimal 
weakness of the right quadriceps musculature, as evidenced by 
tests of strength comparing the right lower extremity with 
the left lower extremity.  There is no significant compromise 
of right hip function from damage to the quadriceps tendon.  

Governing criteria provide that impairment of coordination 
and uncertainty of movement are among the factors in 
evaluating impairment from muscle injury.  The medical 
evidence discloses that the veteran has used a cane in the 
past because of right lower extremity disability.  However, 
the Board finds it noteworthy that he walked without a limp 
and did not use a cane on the most recent VA orthopedic 
examination of October 2000 for purposes of rating right 
lower extremity disability.  The veteran's satisfactory gait 
evidences that the postoperative residuals of a right 
quadriceps tendon rupture do not currently produce 
significant impairment of coordination or uncertainty of 
movement.  

The currently assigned 10 percent rating contemplates 
moderate impairment from damage to the quadriceps muscle of 
the thigh.  However, in order to be entitled to assignment of 
the next higher rating of 30 percent, there must be evidence 
of moderately severe impairment of affected muscles of the 
right thigh.  This has not been demonstrated.  

The medical evidence demonstrates that the veteran has 
osteoarthritis of the right knee stemming from the motor 
vehicle accident during service which also resulted in damage 
to the right quadriceps tendon.  Service connection has been 
granted and a separate rating assigned for right knee 
arthritis, a disorder involving a joint, whereas the 
quadriceps tendon damage is a disorder involving muscle 
tissue.  In this regard, the record discloses that the 
veteran had been receiving physical therapy in recent years 
for recurrent complaints of right knee pain.  On the most 
recent VA examination in October 2000 for purposes of rating 
right lower extremity disability, the physician pointed out 
that right knee pain significantly limited function during 
flare-ups.  By contrast, the physician observed that there 
was little objective evidence of right quadriceps muscle 
weakness.  In any event, any disability stemming from 
service-connected right knee arthritis is evaluated 
separately from disability stemming from the service-
connected right quadriceps tendon rupture.  Any functional 
loss caused by the arthritis was incorporated into the rating 
assigned.

The Board has considered whether a "staged" rating is 
appropriate for the veteran's disability from a right 
quadriceps tendon rupture.  The record, however, does not 
support assigning different percentage disability ratings 
during the period in question.  Fenderson, supra.  

For all the foregoing reasons, the claim for a rating in 
excess of 10 percent for status post repair, right quadriceps 
muscle tendon tear must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the instant appeal.  38 
U.S.C.A. 5107(b) (West 1991 and Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991). 


ORDER

Entitlement to a rating in excess of 10 percent for status 
post repair, right quadriceps muscle tendon tear is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

